DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/7/22 has been entered.
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Claims Status
Claims 1 and 4-18 are pending in the application. Claims 7-13 are withdrawn from consideration. Claims 14-18 were added in the amendment filed 1/7/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR20170048202A.
KR20170048202A teaches of an aptamer-hydrophilic polymer-photosensitizer conjugate (abstract; middle of second page; middle of third page; p9). The hydrophilic polymer comprises fucoidan which can be bound to the photosensitizer/light responsive agent via an ester bond (middle of p3; p9). The photosensitizer comprises a porphyrin, chlorin, phthalocyanine, hematoporphyrin, etc. (middle of p3; p9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-6,14,15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al. (US2012/0183475A1) in view of Chen et al. (Carb. Polymer 2018, 193, 163-172).
Michel et al. (US2012/0183475A1) discloses a fucoidan moiety associated with at least one metal-chelating moiety (e.g. phthalocyanines) that complexes a detectable moiety (p2, [0009],[0015]; 
Michel et al. does not explicitly discloses covalently binding the fucoidan to the phthalocyanine metal-chelating moiety via a disulfide bond.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently bind a fucoidan moiety to a phthalocyanine via a linker, such as a disulfide as Michel et al. teaches that the fucoidan can be covalently bound to a metal-chelating moiety complexed to a detectable moiety wherein suitable metal-chelating moieties include phthalocyanines. It would have been predictable to bind the fucoidan moiety to a phthalocyanine through a disulfide linker as Michel et al. teaches that the fucoidan moiety and metal-chelating moiety/detectable moiety are directly covalently linked through a disulfide which can be achieved by taking advantage of functional groups present on fucoidan and metal-chelating moiety/detectable moieties.  

With regards to the instant claims 6,14,15 and 17,
Michel et al. discloses a fucoidan moiety associated with at least one detectable moiety wherein the detectable moiety is a rhodamine, merocyanine, Cy-3,Cy-5, BODIPY, etc. (p2, [0009],[0015]; p4, [0046-0047]; p5, [0060]; p8, [0082],[0084]; claims 1,5).
The functional groups that can be used to associate the fucoidan to the detectable moiety, etc. include thiols, carboxy groups, etc. (p6, [0066]).The fucoidan moiety and the detectable moiety, etc. may be directly covalently linked to each other through a disulfide bond, etc. (p8-9, [0089]).

Chen et al. (Carb. Polymer 2018, 193, 163-172) discloses a thiolated fucoidan (THL-fucoidan) via reacting a carboxyl group of fucoidan with cysteamine (abstract; Fig 1; p167, 3.1. Characterization of thiolated fucoidan; p164, 2.1. Synthesis of fucoidan-cysteamine conjugate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently bind a fucoidan moiety to a phthalocyanine, rhodamine, merocyanine, etc. via a linker, such as a cysteamine as Chen et al. teaches of the preparation of a thiolated fucoidan (THL-fucoidan) via reacting fucoidan with cysteamine and Michel et al. teaches that covalently linking fucoidan to phthalocyanine, rhodamine, merocyanine, etc. through a disulfide can be achieved by taking advantage of functional groups present on fucoidan and metal-chelating moiety/detectable moieties.  
Therefore, it would have been predictable to modify the fucoidan of Michel et al. with cysteamine to provide the functional group for forming the disulfide linker.


Claims 1,4-6,14,15,17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170048202A in view of Michel et al. (US2012/0183475A1) and in further view of Chen et al. (Carb. Polymer 2018, 193, 163-172).
KR20170048202A discloses an aptamer-hydrophilic polymer-photosensitizer conjugate (abstract; middle of second page; middle of third page; p9). The hydrophilic polymer comprises fucoidan which can be bound to the photosensitizer/light responsive agent via an ester bond (middle of p3; p9). 
KR20170048202A does not disclose binding the fucoidan to the photosensitizer via a disulfide linker.
Michel et al. (US2012/0183475A1) discloses a fucoidan moiety associated with at least one metal-chelating moiety (e.g. phthalocyanines) that complexes a detectable moiety as well as that stated above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently bind the fucoidan moiety and porphyrin, chlorin, phthalocyanine, hematoporphyrin, etc. of KR20170048202A via a linker, such as a disulfide as Michel et al. teaches that the fucoidan can be covalently bound to a metal-chelating moiety/detectable moiety (e.g. phthalocyanines) through an ester linker or a disulfide linker. Therefore, it would have been predictable to substitute the ester linker of KR20170048202A for the disulfide linker of Michel et al. as Michel et al. teaches that they are analogously used to covalently bind the fucoidan moiety and a metal-chelating moiety/detectable moiety (e.g. phthalocyanine).
KR20170048202A teaches that the photosensitizer/light responsive agents porphyrin, chlorin, phthalocyanine, hematoporphyrin, etc. are analogously used and bound to fucoidan and therefore, it would have been predictable to one of ordinary skill in the art to substitute the phthalocyanine for porphyrin, chlorin or hematoporphyrin and bind them to fucoidan via a disulfide linker. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to functionalize the fucoidan moiety and porphyrin, chlorin, phthalocyanine, hematoporphyrin, etc. of KR20170048202A to provide a disulfide linker as Michel et al. teaches that the fucoidan moiety and metal-chelating moiety/detectable moiety (e.g. phthalocyanines) are directly covalently linked through a disulfide which can be achieved by taking advantage of functional groups 

With regards to the instant claims 6,14,15 and 17,
Chen et al. (Carb. Polymer 2018, 193, 163-172) discloses a thiolated fucoidan (THL-fucoidan) via reacting a carboxyl group of fucoidan with cysteamine (abstract; Fig 1; p167, 3.1. Characterization of thiolated fucoidan; p164, 2.1. Synthesis of fucoidan-cysteamine conjugate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently bind a fucoidan moiety to a porphyrin, chlorin, phthalocyanine, hematoporphyrin, rhodamine, merocyanine, etc. via a linker, such as a cysteamine as Chen et al. teaches of the preparation of a thiolated fucoidan (THL-fucoidan) via reacting fucoidan with cysteamine, Michel et al. teaches that covalently linking fucoidan to phthalocyanine, rhodamine, merocyanine, etc. through a disulfide can be achieved by taking advantage of functional groups present on fucoidan and metal-chelating moiety/detectable moieties and KR20170048202A teaches that the photosensitizer/light responsive agents porphyrin, chlorin, phthalocyanine, hematoporphyrin, etc. are analogously used.
Therefore, it would have been predictable to modify the fucoidan with cysteamine to provide the functional group for forming the disulfide linker.


Claims 1,4-6,14,15,17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papisov (US 2012/0171118A1) in view of Michel et al. (US2012/0183475A1) and/or KR20170048202A and in further view of Chen et al. (Carb. Polymer 2018, 193, 163-172).

Papisov does not disclose binding the fucoidan to a porphyrin-based compound.
Michel et al. (US2012/0183475A1) discloses a fucoidan moiety associated with at least one metal-chelating moiety (e.g. phthalocyanines) that complexes a detectable moiety as well as that stated above. 
KR20170048202A discloses an aptamer-hydrophilic polymer-photosensitizer conjugate (abstract; middle of second page; middle of third page; p9). The hydrophilic polymer comprises fucoidan which can be bound to the photosensitizer/light responsive agent via an ester bond (middle of p3; p9). The photosensitizer comprises a porphyrin, chlorin, phthalocyanine, hematoporphyrin, etc. (middle of p3; p9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently bind a fucoidan moiety to a phthalocyanine as Papisov teaches of binding a polymer carrier (e.g. fucoidan) to a light absorbing structural domains and Michel et al. teaches that the fucoidan can be covalently bound to a metal-chelating moiety complexed to a detectable moiety (e.g. phthalocyanines) via a disulfide linker wherein a phthalocyanine is a light absorbing structural domain. 
It would have been predictable to bind the fucoidan moiety to a phthalocyanine through a disulfide linker as Michel et al. teaches that the fucoidan moiety and metal-chelating moiety/detectable moiety are directly covalently linked through a disulfide which can be achieved by taking advantage of 

With regards to claims 6,14,15,17 and 18,
Papisov does not disclose binding the fucoidan to a porphyrin-based compound, such as porphyrin, chlorin, hematoporphyrin or non-porphyrin-based compound via a linker, such as cystamine.
Chen et al. (Carb. Polymer 2018, 193, 163-172) discloses a thiolated fucoidan (THL-fucoidan) via reacting a carboxyl group of fucoidan with cysteamine (abstract; Fig 1; p167, 3.1. Characterization of thiolated fucoidan; p164, 2.1. Synthesis of fucoidan-cysteamine conjugate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to covalently bind a fucoidan moiety to a porphyrin, chlorin, hematoporphyrin, rhodamine, merocyanine, etc. via a linker, such as a cysteamine as Chen et al. teaches of the preparation of a thiolated fucoidan (THL-fucoidan) via reacting fucoidan with cysteamine, Michel et al. teaches that covalently linking fucoidan to phthalocyanine, rhodamine, merocyanine, etc. through a disulfide can be achieved by taking advantage of functional groups present on fucoidan and metal-chelating moiety/detectable moieties and KR20170048202A teaches that the photosensitizer/light responsive agents porphyrin, chlorin, phthalocyanine, hematoporphyrin, etc. are analogously used.  
Therefore, it would have been predictable to modify the fucoidan with cysteamine to provide the functional group for forming a disulfide linker.



Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive.
Applicant asserts that Michel fails to teach or suggest that the photosensitizer is a porphyrin-based compound. Although Michel includes phthalocyanine in a listing, the phthalocyanine is described as one of the metal-chelating moieties, which is included when, non-covalent association between the fucoidan and detectable metal moieties is not possible. Therefore, it is not relevant to fluorescence, and renders the structure of the conjugate completely different from the present application. 
Michel et al. discloses a fucoidan moiety associated with at least one metal-chelating moiety (e.g. phthalocyanines) that complexes a detectable moiety wherein the phthalocyanine encompasses the porphyrin-based compound of the instant claims.
Michel et al. teaches that the detectable moiety comprises a metal-chelating moiety complexed to a detectable metal moiety. The association between the fucoidan moiety and the metal-chelating moiety is preferably covalent (p9, [0094]).
Applicant asserts that Michel et al. is silent regarding a diselenide bond.
The reference of Michel et al. was not used to teach of a diselenide bond.

Conclusion
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618